Loring, J.
This case is before us on exceptions taken at the trial in the Superior Court of a complaint originally made to the Municipal Court. At the trial in the Superior Court facts were agreed to which showed that the defendant was guilty. The complaint charges the defendant with having operated a duly registered automobile “ without having then and there plainly displayed thereon, in Arabic numerals not less than four inches long, the registered number and mark of said automobile.”
The defendant made six requests for rulings which take up two printed pages, but which were in effect that St. 1903, c. 473, is unconstitutional.
There can be no question of the right of the Legislature in the exercise of the police power to regulate the driving of automobiles and motor cycles on the public ways of the Commonwealth. They are capable of being driven and are apt to be driven at such a high rate of speed, and when not properly driven are so dangerous, as to make some regulation necessary for the safety of other persons on the public ways. In this connection see Commonwealth v. Stodder, 2 Cush. 562, 570.
Nothing in the act has been called to our attention which is not a proper exercise of this power. This act being passed by the General Court, it is not necessary to consider whether a somewhat similar act can be passed by a city, as to which see a decision in a county court of Illinois, Chicago v. Banker, 112 Ill. App. 94, the case that seems to have inspired the defendant’s argument here.
A. R. Shrigley, for the defendant.
F. H. Chase, Second Assistant District Attorney, for the Commonwealth.
The registration fee of $2, required to be paid by § 1, is plainly a license fee and not a tax, as the fees were held to be which were imposed by the city ordinances in question in Chicago v. Collins, 175 Ill. 445 ; St. Louis v. Grone, 46 Mo. 574; and Livingston v. Paducah, 80 Ky. 656.

Exceptions overruled.